ON MOTION FOR REHEARING.
In our original opinion we hold that instruction numbered three should not have been given because “it authorized a finding for the value of the loss of the boy’s services and the Aalue of the services of plaintiff and family while nursing him,” as there Avas no evidence as to the value of such .services.
Our decision was based upon the rule stated in Duke v. Railroad, 99 Mo. 347. Upon reconsideration, we believe in that respect the opinion was not proper. In Murray v. Ry. Co., 101 Mo. 236, a case similar in principle, the court holds that, “Jurors may well be presumed to be reasonably familiar with the value of such services, and they may measure the same by their own knowledge and experience.” And the court makes a distinction in that case from that in Duke v. Railroad, supra. As this is the latest decision of the Supreme *164Court that has been called to our attention the opinion herein is modified to conform thereto.
The other grounds assigned for a rehearing, we think, are clearly untenable and we do not deem it nec.essary to urge reasons other than those given in support of the decision.
Motion overruled.
All concur.